Name: Commission Regulation (EEC) No 2272/91 of 29 July 1991 amending Regulation (EEC) No 1865/91 fixing the number of young male bovine animals which may be imported on special terms in the third quarter of 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 91 Official Journal of the European Communities No L 208/37 COMMISSION REGULATION (EEC) No 2272/91 of 29 July 1991 amending Regulation (EEC) No 1865/91 fixing the number of young male bovine animals which may be imported on special terms in the third quarter of 1991 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas Commission Regulation (EEC) No 1865/91 (3) fixing the number of young male bovine animals which may be imported on special terms in the third quarter of 1991 , lays down that 64740 head of young male bovine animals may be imported for fattening in that quarter ; whereas, in order to permit regular imports, the term of validity of licences as referred to in Article 4 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 (4) on special detailed rules for the appli ­ cation of the system of import and export licences in the beef and veal sector, as last amended by Regulation (EEC) No 815/91 (^ should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1865/91 is hereby amended as follows : 1 . The existing text becomes paragraph 1 . 2. The following paragraph 2 is added : '2. By way of derogation from Article 4 (b) of Regu ­ lation (EEC) No 2377/80 , the term of validity of licences issued under this Regulation shall extend for four months from their actual date of issue .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. 3) OJ No L 168, 29. 6. 1991 , p. 50. (4)'OJ No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 83, 3 . 4. 1991 , p . 6 .